DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
 
Response to Amendment
2.	Applicant’s amendments and accompanying remarks filed 5/10/21 have been fully considered and entered. Claims 1, 10, 22 and 34 have been amended as requested. Applicant’s amendments are found sufficient to overcome the obviousness type rejections based on the combination of LENZI by US 2017/0043552 in view of Elkovitch et al., US 2005/0070657 and further in view of Sherwood, Jr. et al., US 20040138046 and Applicant’s arguments are found persuasive of patentability for reasons set forth below. Specifically, the combination of cited prior art does not teach limitation of “wherein the intumescent nanostructured material is coated with one or more of polyvinyl chloride, EPDM, and an aramid”.  As such, these rejections are hereby withdrawn. 



Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 45-62 and 74-86 directed to an invention non-elected solution and methods in the reply filed on 3/15/19. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 
1-2, 4-44, 63-64 and 67-73 are in condition for allowance. With specific regard to independent claims 1, 10, 22 and 34, presently there is no known prior art which teach or fairly suggest the claimed intumescent nanostructured material. Claims 2, 4-9, 11-21, 23-33, 35-44, 63-64 and 67-73 are found allowable as they depend either directly or indirectly from claims 1, 10, 22 and 34. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789